     Case 3:16-cv-00011-REP Document 24 Filed 10/15/18 Page 1 of 3 PageID# 359



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division



MICHELE BURKE CRADDOCK,

       Plaintiff,

v.
                                                    CIVIL ACTION NO. 3:16-cv-11
LECLAIRRYAN, A PROFESSIONAL
CORPORATION,

       Defendant.


                    LECLAIRRYAN’S OPPOSITION TO PLAINTIFF’S
                    MOTION TO CONFIRM ARBITRATION AWARD

         Defendant LeClairRyan, a Professional Corporation (“LeClairRyan”) respectfully

submits this Opposition to the Motion to Confirm Arbitration Award previously filed by Plaintiff

Michele Burke Craddock (“Craddock”):

         THE ARBITRATION AWARD CANNOT BE CONFIRMED BECAUSE, BY
              CRADDOCK’S OWN ADMISSION, IT CONTAINS ERRORS.1

         The Federal Arbitration Act (“FAA”) provides that, when a party has properly applied to

the court to confirm an arbitration award, “the court must grant such an order unless the award is

vacated, modified, or corrected ….” 9 U.S.C. § 9 (emphasis added). Here, Craddock filed her

motion seeking confirmation of an arbitration award on October 1, 2018 [ECF Docket No. 21],

but, then, two days later, filed a Notice with this Court advising that the arbitration award


1
   LeClairRyan submits this Opposition only to address the issue of this Court’s consideration of
confirmation of the arbitration award submitted by Craddock in light of the errors and
miscalculations contained in the award. LeClairRyan reserves the right, under the Federal
Arbitration Award, to seek further modification or vacation of the award through a subsequently
filed motion.
  Case 3:16-cv-00011-REP Document 24 Filed 10/15/18 Page 2 of 3 PageID# 360



contained errors in its calculations and that she had asked the arbitration panel to correct the

errors. [ECF Docket No. 23.] By Craddock’s own admission, this Court cannot confirm the

arbitration award submitted for confirmation as it contains errors that Craddock herself

acknowledges need to be corrected.

       In addition, on Wednesday, October 10, 2018, the arbitration panel advised counsel for

the parties that it would be issuing a revised final award in the near future, based on the arbitral

panel’s resolution of Craddock’s motion to the panel to correct the award. Accordingly, the

award before this Court is not a “final award,” and LeClairRyan reserves its right to respond or

otherwise move or petition this Court when the final award is available and filed by Craddock,

presumably with a new motion or petition.

       Therefore, for the foregoing reasons, Craddock’s pending motion to confirm the arbitration award

must be denied in accordance with the provisions of the FAA.


                                                       Respectfully submitted,

                                                      LECLAIRRYAN, A PROFESSIONAL
                                                      CORPORATION



                                                      By:      /s/ Randy C. Sparks, Jr.             .



John M. Bredehoft (VSB No. 33602)
KAUFMAN & CANOLES, P.C.
150 West Main Street, Suite 2100
Norfolk, VA 23510
Telephone: (757) 624-3000
Facsimile: (888) 360-9092
Email: jmbredehoft@kaufcan.com




                                                  2
  Case 3:16-cv-00011-REP Document 24 Filed 10/15/18 Page 3 of 3 PageID# 361



Randy C. Sparks, Jr. (VSB No. 40723)
KAUFMAN & CANOLES, P.C.
Two James Center
1021 East Cary Street, Suite 1400
Richmond, VA 23129
Telephone: (804) 771-5700
Facsimile: (888) 360-9092
E-mail: rcsparks@kaufcan.com



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of October, 2018, a true copy of the foregoing
MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION TO CONFIRM
ARBITRATION AWARD was electronically filed with the Clerk of Court, which will send a
notification of such filing (NEF) to the following:


        Harris D. Butler, III, Esquire
        Paul M. Falabella, Esquire
        BUTLER ROYALS, PLC
        140 Virginia Street, Suite 302
        Richmond, VA 23219
        Counsel for Petitioner


                                                        /s/ Randy C. Sparks, Jr.
                                                 Randy C. Sparks, Jr.
                                                 Virginia Bar No. 40723
                                                 Counsel for LeClairRyan, a Professional
                                                 Corporation
                                                 KAUFMAN & CANOLES, P.C.
                                                 Two James Center
                                                 1021 East Cary Street, Suite 1400
                                                 Richmond, Virginia 23219
                                                 Telephone: (804) 771-5700
                                                 Facsimile: (804) 771-5777
                                                 E-mail: rcsparks@kaufcan.com




                                             3

16876686v1
